FILED
                            NOT FOR PUBLICATION                             MAR 09 2010

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 08-30186

              Plaintiff - Appellee,              D.C. No. 3:07-cr-00044-TMB-3

       v.
                                                 MEMORANDUM *
LAMAR FACINE,

              Defendant - Appellant.

                    Appeal from the United States District Court
                             for the District of Alaska
                   Timothy M. Burgess, District Judge, Presiding

                             Submitted March 4, 2010 **
                                Seattle, Washington

Before: TASHIMA, FISHER and BERZON, Circuit Judges.

      Lamar Facine appeals from his conviction on two counts of distribution of a

controlled substance in violation of 21 U.S.C. § 841(a)(1), (b)(1)(A) and (b)(1)(C).

Facine pled guilty subject to a plea agreement. On appeal, he contends that the

district court abused its discretion by denying his motion to withdraw his guilty

        *
        This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
         The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
plea, contending that his plea was not knowingly and voluntarily made. We

dismiss the appeal for lack of jurisdiction.

      This court lacks jurisdiction over Facine’s appeal because Facine’s plea

agreement waived entirely his right to appeal his conviction. The agreement

permitted him to challenge the voluntariness of his plea and ineffective assistance

of counsel, but only on collateral review. The appeal waiver was knowingly and

voluntarily made. See United States v. Jeronimo, 398 F.3d 1149, 1153-57 (9th Cir.

2005). Moreover, Facine bases this argument on a claim of ineffective assistance

of counsel, and the record is inadequate either to establish that Facine’s plea was

involuntary or to permit appellate review of the effectiveness issue by this court.

Facine’s involuntariness of his guilty plea claim and ineffective assistance claim

may be raised on collateral review, at which point an appropriate evidentiary

record can be assembled.

      APPEAL DISMISSED.




                                           2